     Case 1:17-cv-00144-APM Document 56 Filed 03/08/19 Page 1 of 1



                       UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF COLUMBIA

THE JAMES MADISON PROJECT,          *
et al.,                             *
                                    *
        Plaintiffs,                 *
                                    *
              v.                    *       Civil Action No. 17-144 (APM)
                                    *
DEPARTMENT OF JUSTICE,              *
et al.,                             *
                                    *
        Defendants.                 *
                                    *
*       *     *     *  *   *   *    *   *   *     *    *     * *
                      PLAINTIFFS’ NOTICE OF CONCESSION

   NOW COME the plaintiffs, The James Madison Project and Josh Gerstein, by and

through undersigned counsel, to notify the Court that – upon review and consideration of

defendant FBI’s Motion for Summary Judgment, Dkt. #55-1 (filed February 15, 2019) –

they hereby concede the FBI’s Motion.

Date: March 8, 2019


                                            Respectfully submitted,

                                                     /s/
                                            ________________________
                                            Bradley P. Moss, Esq.
                                            D.C. Bar #975905
                                            Mark S. Zaid, Esq.
                                            D.C. Bar #440532
                                            Mark S. Zaid, P.C.
                                            1250 Connecticut Avenue, N.W.
                                            Suite 700
                                            Washington, D.C. 20036
                                            Brad@MarkZaid.com
                                            Mark@MarkZaid.com

                                            Attorneys for the Plaintiffs
